Type-approval requirements for the general safety of motor vehicles (debate)
The next item is the report by Mr Schwab, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles - C6-0210/2008 -.
Madam President, Commissioner, ladies and gentlemen, I would like to start - and not for the sake of formalities but out of genuine feeling on my part - by offering my heartfelt thanks to Commissioner Verheugen, the Commission, its staff, the Czech Presidency, which is unfortunately unable to be with us today, and those on the committee for their positive and constructive cooperation on this dossier.
If you look into how environmentally-friendly measures for cars can be achieved, you are sometimes surprised that so much time is spent looking into other measures. I think that we, as Parliament, as a European body, have together taken an important step forwards that has not, so far, really managed to demonstrate its importance to the general public or in the political debate.
The regulation that we are passing today is environmentally friendly since, as part of the CO2 package, it represents an important contribution, on the part of European policy, to the reduction in CO2 emissions from motor vehicles. At the same time, however - and I would call this clever environmental policy - it also helps consumers - drivers - to pay less while, at the same time, acting in an environmentally-friendly manner, as it leads to considerable savings, not only in terms of CO2, but also in terms of the consumption of petrol and diesel. In addition, it also - and this, too, is an important point that was particularly important to Parliament and its Members - leads to improvements in the safety of European roads, and not only in relation to goods vehicles, but in relation to cars as well.
I have no intention of going through the individual points of the regulation headline by headline, but I do think that there are a few important political signals that we should go into at this point.
The first point is that, by introducing a mandatory tyre pressure monitoring system for motor vehicles, we will be bringing about a situation whereby better tyre pressure, through an improved driving performance of tyres that the tyre industry is capable of realising, will see drivers in Europe consume up to 5% less fuel without seeing the costs rocket. A tyre pressure monitoring system that is already on the market costs around EUR 100, sometimes significantly less, and the resultant cost savings for consumers will be significantly above that.
The second point that I think merits special attention is the fact that we have succeeded in obtaining the mandatory fitting of a stability system - known as the ESP system - into vehicles as early as 2011 and that we did this not against the will of the European motor industry but with its express participation and support, as this will lead to a considerable improvement in safety on European roads. Unfortunately, due to the fact that the relevant technical specifications were not yet sufficiently ready, we did not manage to also secure the mandatory fitting of the emergency braking systems and the lane departure warning systems - I apologise for these somewhat technical terms, which do not generally come up in the public debate on this issue - by the year 2018 in goods vehicles, in particular. This measure will lead to a significant improvement in the safety of European roads, especially of our motorways. All I can say is that this could reduce the numbers of deaths and injuries by around 35 000.
Finally - and there are still a few differences of opinion on this issue - we have also brought about a situation through this regulation whereby tyres will produce considerably less noise. This does involve some costs, it is true, and for that reason, we thought it was particularly important to include text in the regulation stating that the reduction in noise emissions by road traffic cannot be solely down to tyre manufacturers and, indirectly, consumers, but that it is also a responsibility of the Member States in terms of the road surfaces they provide, and I am extremely grateful that the Council did, in the end, adopt this stipulation.
I thank you for your cooperation and I look forward to an interesting debate.
Madam President, honourable Members, I, too would like to begin by expressing thanks, in this case to the rapporteur, Mr Schwab, and to those Members of this House who participated in the preparatory work, for their truly constructive and engaged cooperation, which makes agreement right at the first reading possible.
What we are actually dealing with here is what appears to be a very technical regulation, yet it is a regulation with a large and far-reaching political significance. What we are aiming to adopt today represents a milestone when it comes to improving road safety. This regulation will make European cars safer. It is a milestone in terms of the environmental compatibility of European vehicles, as environmental compatibility, of course, is something that will not only be achieved through producing more fuel-efficient engines - cars also offer other entirely different options for saving fuel and reducing pollution. At the end of the day, it will also form an important part of our policy of better lawmaking, as it will lead to a truly drastic simplification of the entire regulatory environment.
Allow me to begin with the aspect of safety, which was the most important element in this project. Road safety in Europe is still an issue that demands our earnest attention and that causes us great concern. The rules that we are laying down here, and that will apply as standard to European cars from 2011, will lead to 35 000 fewer deaths and serious injuries a year on Europe's roads. The introduction of the electronic stability programme for passenger cars and for commercial vehicles, in particular, can save almost 3 000 lives a year and prevent serious injuries for 25 000 people. This is, ultimately, a piece of safety equipment which, especially when it comes to goods vehicles, which are often involved in serious accidents, has only rarely been used up to now. The costs to manufacturers will be far outweighed by the overall economic benefit.
This package of measures will play a considerable part in implementing the European Strategy to reduce CO2 emissions from passenger cars and light commercial vehicles. It makes low rolling resistance tyres mandatory and requires the installation of tyre pressure monitoring systems and gear shift indicators. These measures will reduce average CO2 emissions by 6 to 7 grams of CO2 per kilometre. That is, therefore, a really very noteworthy contribution. What is more, I do not wish to miss the opportunity to point out that this proposal will lead to a significant reduction in noise pollution from roads since reducing tyre noise levels will bring about a significant improvement in this situation.
Allow me, at this point, to stress once again that we can only achieve sustainable mobility in Europe if, as part of an integrated approach, we include the potential of all the factors that are involved here, which means the vehicle itself - which is what we are discussing today - but we also have to discuss the transport infrastructure and the driving behaviour of the people involved. I am very pleased that that is exactly how the European Parliament sees it.
As for simplifying the legislation, this regulation will bring about an impressive simplification of the regulatory environment. This single regulation will rescind 50 existing directives and, wherever possible, replace them by international rules. Lower administration costs, better transparency and greater international harmonisation will mean noteworthy savings for the industry, and that will help reinforce its competitiveness. At the same time, the Member States will benefit from reduced spending on administration.
When it comes to cars, it is scarcely possible not to mention the fact that the European motor industry currently finds itself in a very serious crisis, the most serious for decades. It is natural, therefore, to wonder whether this is the right time to be implementing technical regulations. Let me be quite clear in my response to that, when I say that what we are aiming to adopt here today is one of the results of the CARS 21 process, in which we worked intensively with manufacturers, the Member States and civil society on how the framework for the European motor industry will look in future and how we envisage the European car of the future. I would like to emphasise strongly that, even in this crisis - and specifically in this crisis, in fact - European manufacturers must not slacken off when it comes to developing and bringing onto the market cars that meet the requirements of the early 21st century, and those requirements are quite clear. Consumers want vehicles that use less fuel, are better for the environment and are safer.
The vision for the European car of the future that resulted from CARS 21, and the common line of all the participants when it came to the future of this industry, is exactly that - what we want is for Europe to send out to face the international competition not only qualitatively the best cars, but also those that consume the least, are the most environmentally friendly and the safest, and I am absolutely convinced that, with products like that, the European industry will retain its leading position in the international vehicles market. Thank you very much.
Madam President, Commissioner, I would like, first of all, to congratulate Mr Schwab on the compromise that he has produced in collaboration with the Council. Not every issue was covered, but that is the way with compromises.
The introduction of mandatory safety systems for vehicles is something I particularly welcome. The mandatory introduction of new safety technology such as ESP will mean that, in future, it will not only be those who buy premium cars who will benefit from a higher standard of safety on the road, but also the drivers of goods vehicles. In doing this, we are making a crucial contribution to the safety of Europe. This must also unconditionally apply to tyre safety.
It is right to clearly class the wet grip, and thus the safety, of tyres as more important than rolling resistance, which helps reduce CO2 emissions. Tyres' rolling resistance, depending on the driving conditions and speed, accounts for 20 to 30% of fuel consumption. It is therefore clear that, given the current environmental debate and in order to reduce petrol costs, a reduction must be achieved. However, it is necessary to realise that, without rolling resistance, which occurs through the deformation of tyres and their elastic properties, safe and comfortable driving would be impossible. We therefore have to see safety in another light here, too. The new developments by the tyre manufacturers show that it is possible to have both safety and lower rolling resistance. In this way, we will also enable the European motor industry to take, and retain, a world lead.
The compromise motions that we will be voting on tomorrow send a clear signal away from the CO2 hysteria and towards greater road safety.
on behalf of the PPE-DE Group. - Madam President, on behalf of my group, I would like to thank my colleague, Andreas Schwab, for handling a very complex dossier very skilfully. We should also perhaps say in the absence of Council that the negotiations there have been tough but fair, and we have a very good outcome.
I would like to pick up on a number of points built on what the Commissioner said. I am privileged to have been part of the Cars 21 initiative from the very beginning, and we are now seeing the impact of that integrated approach. This is important terminology and a classic example of how a number of different provisions have been brought together in a rolling update of the regulatory framework affecting motor vehicles, but one which the industry is expecting.
We set down a road map in Cars 21 about the environmental and safety challenges that we expected the industry to meet, and the crucial thing there is to give them stability and knowledge so that they can plan and design their new products in a sensible and sequenced way, albeit with demanding deadlines and targets. We do not want to resile from those challenging targets, but to give them that stability. As Günter Verheugen pointed out, with the industry in such a dire position at the moment because of a lack of demand, that regulatory stability is crucially important.
I would like to highlight two points. Firstly, the agreement to bring in electronic stability control systems at the earliest possible date is a very major contribution to safety and I very much welcome that. Those of us who have had the opportunity to test those systems will understand their efficiency. Secondly, I want to highlight issues around the international framework, the repeal of the EU directives and their incorporation into national legislation. I welcome that, but I think it is now more important than ever, Commissioner, that that process becomes much more transparent about the line the Commission is taking on negotiating those directives which are being done in another body, a UN body, and not within this House.
on behalf of the PSE Group. - Madam President, let me begin by congratulating Mr Schwab on his report and thanking him for his extremely cooperative approach to this whole matter.
Last Thursday night, a colleague of ours, Linda McAvan, was involved in a very serious car accident. Her car was destroyed, but she walked away relatively unhurt. This was because the car she was driving had the most modern safety features and this enabled her not to be seriously injured. That is the context in which we are discussing this report. Road safety saves lives, as Commissioner Verheugen commented, and is so important to the well-being of many families in the European Union. We should not lose sight of that, even in these very difficult times.
That is why I was determined to oppose those people in this Parliament and in the Council who wanted to weaken this Commission proposal. I believe the original Commission proposal is a very good one, and we were determined to resist changes to it.
There was one main weakness, however, in that proposal, which is that there was no provision for the selling off of tyres that did not meet the new requirements after the implementation date. I believe that to be a major flaw. That is why I proposed to the committee - and the committee accepted - an amendment stating that tyres that did not meet the standards after the implementation date should be sold off after 12 months.
However, in the current circumstances of the car industry, given that cars are not being sold, it was quite clear in the discussions we had with the Council that, in fact, 12 months was probably unrealistic, and we had to consider the serious environmental consequences of getting rid of tyres that are perfectly good and sound. Therefore, we were prepared to accept, in the trialogue, 30 months after the implementation date as being the period before which tyres not meeting the requirements should be sold off. However, thanks to the intervention of Mr Schwab, if the Commission believes that there could be an earlier date, that is provided for in the comitology procedure. This was an important area of strengthening.
I would also draw attention to the important environmental measures - particularly tyre pressure monitoring systems - which will not only save on CO2 but also make cars safer, because under-inflated tyres are a cause of many accidents. We have reduced rolling resistance and included gear shift indicators in this proposal, which was not in the original proposal. This will not only benefit the environment but also save motorists money - it is cash in people's pockets, which is very important at this time.
The point about safety has been well made. As I say, tyre pressure monitoring systems are very important, because under-inflated tyres - much to my shame, the United Kingdom is one of the worst culprits for having under-inflated tyres - are a cause of accidents. Lane departure warning systems and electronic stability control are also important. I congratulate Mr Schwab on bringing the implementation of these forward by a year, because they will be of major advantage in terms of safety.
As Mr Harbour and the Commissioner have pointed out, simplification is part of this proposal and that is very important.
Finally, I would draw attention to what we have done in terms of demanding greater emphasis, in road services, on reducing noise. This is because road traffic noise is a cause of stress, and stress is a cause of ill health and, indeed, of fatalities, and it is therefore important to address that issue.
Madam President, Commissioner, this is a constructive report with clear environmental and safety objectives. The committee was clear with regard to noise and health. As many as 210 million Europeans are currently exposed to traffic noise which, according to the World Health Organisation, presents a direct danger to health. Tackling tyre noise is not the only way to reduce traffic noise, but the best results are achieved by a combination of measures, of which dealing with noise emitted by tyres constitutes an important part.
Some people, perhaps even some in this House, say that there is conflict between noise emissions and the safety properties of tyres. There is no evidence for this in any of the detailed and independent studies carried out. I am therefore disappointed that the compromise does not reflect what we voted through in the committee. As regards lorries, 90% of tyres already meet the noise levels contained in the compromise. This is not what we would call a high level of ambition, unfortunately.
Madam President, I would like to welcome this report and congratulate Mr Schwab on its development.
We must welcome anything which makes roads safer. Certainly, the vehicle itself is the most important aspect of this, as well as ensuring that vehicles are of a safer standard.
As the Commissioner said, this is the consolidation or combination of more than 50 other rules. I welcome this simplification because all over Europe, vehicles that are manufactured need to be of the highest standard and vehicle manufacturers need to be responsible for achieving this standard - not only in relation to car tyres, but also in relation to the other aspects mentioned here this morning, such as electronic control and other modern features which ensure that the cars and the vehicles we put on the road are of the best possible standard.
Madam President, I, too, would like to thank the rapporteur and the shadow rapporteur, and in particular Mr Titley and the Commission, for this sound proposal.
My thanks to the Czech Presidency, on the other hand, are somewhat more ambivalent. I have to say that we were put under heavy pressure by the Council in this trialogue and that the Council showed little ambition. Quite the opposite, in fact, in that the Council warned us in advance against setting our demands too high so as not to jeopardise the manufacturers in these times of economic crisis. I see this completely differently, and I think that the majority in this Chamber does too - particularly in times of economic crisis, what we need is clear standards and for the European industry to be motivated and given incentives to set its standards high and develop models for the future, and not for the current situation. Energy efficiency and CO2 emissions clearly play a very important role in this.
The issue of safety is clearly also important, while the issue of minimising noise, which was given short shrift in this debate, must also not be overlooked, as more and more people are falling ill as a result of noise, with the attendant high costs for society. For that reason, it is also important that this regulation should be in line with relevant standards.
Overall, we have achieved a good compromise. We did not sign the first reading agreement as we were critical of the procedure and also of the pressure from the Czech Presidency, but we can live with this compromise, and we, as a group, will be voting for it.
Madam President, overnight we have had another terrorist murder in my constituency of Northern Ireland. Before turning to the subject in hand, let me take a moment to express condolences to the family of my policeman constituent who has been so brutally murdered by the IRA and to condemn this further act of gross terrorism.
With regard to the matter before the House, I would have to say that I am rarely lobbied in my constituency in favour of an EU regulation and I suppose I would have to say that on even fewer occasions am I persuaded. On this occasion, however, I was pleased to be persuaded, because this proposal contains provisions which both improve road safety and happily assist a company in Northern Ireland which is at the cutting edge of technology and production of tyre pressure monitoring systems. Thus a proposal which makes the fitting of such systems mandatory is not just good for road safety; it is also good for jobs in my constituency.
With devastating levels of road deaths across the EU, measures which make our cars - and thus our roads - safer have to be welcome. It is one area above all where regulation has a definite role to play. It should be sensible, rational and necessary regulation, not regulation for regulation's sake. On this occasion, however, I think that this report has got the balance right, and I congratulate the rapporteur on his report.
(CS) Madam President, ladies and gentlemen, I appreciate the high degree of professionalism shown by Mr Schwab in amending the draft regulation of the Commission to include measures which will increase the competitiveness of the European car industry while, at the same time, enabling Member States to monitor effectively market adherence to motor vehicle type approval requirements. For example, by checking tyre pressures, we can reduce fuel consumption and thus also emissions, and by introducing modern electronic drive control systems in 2011, a reduction in the number of accidents on European roads will be achieved one year earlier. Noise reduction is another benefit and one which relates both to tyres and road building. This regulation will reduce the administrative burden and will simplify legal regulations in accordance with the UN agreement on unifying vehicle requirements. This regulation is an excellent example of integrated legislation and I am delighted that the Czech Presidency was well prepared for it and that an agreement between Parliament, Mr Schwab and the Council will therefore be reached at first reading.
(DE) Madam President, a difficult compromise has been reached and I am of the opinion that Mr Schwab has produced a masterpiece here, so from now on, I will be referring to him as Grand Master Schwab.
In order to increase the safety of car drivers on Europe's roads, the early introduction of the ESP anti-lock braking system is particularly welcome. In addition, the fact that the wet grip values for tyres will, in future, be improved again is something that is to be viewed as a positive development, as is the fact that tyre pressure monitoring systems, lane departure warning systems and advanced emergency braking systems are to be considered for other categories of vehicle.
I would, however, like to criticise the fact that the manufacturers have gone ahead with higher tyre noise levels for goods vehicles and I likewise do not welcome the failure to introduce safety measures other than the ESP earlier than is proposed.
I would, furthermore, like to point out that no precise specification of the performance requirements with regard to winter tyres' ability to initiate or maintain vehicle motion was included in the compromise with the Council. I personally find it incomprehensible that no specification of the required driving properties on black ice or mud, for example, was made.
Class C1, C2 and C3 tyres that do not meet the provisions of this regulation as set out in Annex 1 will now be permitted, under the compromise on transitional periods, to be sold for a further 30 months. Parliament had envisaged a 12-month transitional period for this, which would have been what was necessary here.
In closing, I would like to remind you all, once again, of the 180 km/h maximum design speed, as I believe this to be a very sensible measure.
(NL) Madam President, I should like to thank Mr Schwab for his commitment, as he was simply left with his back to the wall at the trialogue. When I studied European law, codecision powers were evidently quite different from today.
The first-reading deal that we now have before us, which was negotiated by four MEPs - including myself as shadow rapporteur - differs markedly from the text adopted by Parliament. This differs from the Commission proposal - the economic crisis was misused to submit an atrocious proposal. Indeed, everyone complains that it lacks substance, and yet it is evidently being accepted.
In the opinion of the Group of the Alliance of Liberals and Democrats for Europe, democracy and the role of Parliament are being undermined. After all, if the text adopted by Parliament at first reading is not included in the trialogue negotiations, a second reading is needed, as that is the way it works. We also think that it sends out a bad signal when four Members agree to a text in trialogue and the whole House simply follows suit.
The ALDE Group will be voting against this proposal for reasons of principle. This is mainly for procedural reasons and not because we consider the contents poor, although there is much room for improvement there.
Madam President, I want to raise a related matter. The Commission will know that three 'F' gases are among the six major greenhouse gases. I was rapporteur on the Mobile Air Conditioning (MAC) Directive relating to their use in mobile air conditioning.
It would appear that loopholes are being exploited between that legislation and type approval legislation, which was the tool chosen to implement the directive. I have been alerted over the last few weeks to plans by car manufacturers to avoid any refrigerant change at all, in 2011 and beyond, by applying type approval of certain components. This would mean that the deadline for prohibition of the use of R134a would now be 2017 rather than 2011. Hence, the avoidance of tonnes of CO2 equivalent emissions will no longer happen.
National type approval authorities are ultimately responsible for the implementation of the MAC Directive. For example the VCA, which is the type approval authority in the UK, has recently stated that it will approve, after January 2011, new types of vehicles fitted with existing - already approved to Regulation (EC) No 706/2007 standards - MACs containing 'F' gases with a GWP greater than 150. As a consequence, we have evidence of car manufacturers delaying - if not stopping altogether - development and investment in innovative sustainable technology. Can the Commissioner please comment?
Madam President, ladies and gentlemen, at this point, I can but offer my sincere thanks for the broad support for this proposal from all sides of the House. What we have, of course, is a compromise, and there is always scope to want a little bit more in such cases. I can also say that I, personally, and the Commission would have been prepared to go a step further. What we have now is what we were able to achieve, however, and it represents a major step forward.
In particular, I would like to emphasise once again what Mrs Rühle said. Politically speaking, the crucial thing, especially in this situation, is to improve European vehicles in areas that will be crucial in future. One thing is quite clear, and that is that the crisis in demand is not just the result of the general economic conditions and the economic uncertainty but also has something to do with the fact that the vehicles that European manufacturers are offering have perhaps failed to meet the requirements of the European market in recent years where fuel consumption, environmental friendliness and safety are concerned. That is why it is so important that this is now quickly rectified.
Please allow me to say something about the issue that Mrs Doyle mentioned. I am aware that there is an erroneous interpretation of the requirements pertaining to type-approval in a number of Member States - as you have just quite correctly pointed out - but it is an erroneous interpretation, one which is not in line with the legal framework that is in place. The Commission will ensure that the necessary clarifications are issued and that the negative consequences that you have highlighted, Mrs Doyle, will not occur.
Madam President, ladies and gentlemen, I am, of course, pleased by the congratulations, but I must say that, in the trialogue, you are only ever as strong or as quick as those you are working with. I am therefore happy to share the credit for Mr Bulfon's compliment with all of you.
I must say, however, and I think this is extremely important, that I did not feel pressurised by anyone, nor did I feel under political pressure. The only difficulty that there was in this legislative proposal - and I do not want to hide this, it was also discussed a little - was, of course, that of framing this ambitious legislation so that we would not be losing jobs in the European Union, but safeguarding them. This balance was not always easy to achieve on individual points, but I believe that, in the end, we did find a very sound middle ground solution that satisfies all the interests.
All the same, I have to say that, for all the processes that we have settled in trialogue over recent weeks or months, there was repeated criticism that things were moving too quickly. That is something that we could certainly discuss at the beginning of a parliamentary term and then stick to for that entire term, but there should be no criticism that processes are democratically unsound at the end of a term - the time when particular issues are being resolved - after three years of participation in such a process here in Parliament. I accept the criticism, but I think that this issue is something that would need to be resolved immediately after the elections for the entire parliamentary term.
It is also important for this proposal to be put back in the context of Mr Sacconi's proposal, which has been successfully passed. His proposal was about reducing the CO2 emissions from motor vehicles to 130 grams, with 10 grams to be envisaged for additional measures. One part of these additional measures has now been regulated. I cannot wait to see how we will take up the rest of these grams that have yet to be decided and what proposals the Commission will put forward for Parliament to decide upon.
I might add that, when it came to the issue of the transitional period, we had to find a middle path, from an economic point of view. We have not laid down the 30-month period conclusively, but instead, the Commission is to carry out another impact assessment for each individual type of tyre, on the basis of which we can then decide until when the deadline can run for each type. It is my belief that it makes the most sense economically to remove tyres lawfully produced in the European Union as quickly as possible from circulation, but only when the market really offers the proper potential to do that. I would like to close, therefore, by offering my sincere thanks, once again, to all those who were involved.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
First of all, I would like to congratulate Mr Schwab for the balanced report he has compiled. This report meets the needs of the industry by creating simplified, transparent legislation through replacing no fewer than 50 basic directives, thereby reducing the administrative burden. We are therefore helping a competitive car industry.
It is important for all of us to make Europe's roads safer and reduce the number of fatalities and serious injuries by introducing standard equipment. The ESP system must become accessible to everyone and no longer be an optional extra. Obviously, we must not forget either the impact on the environment which the new tyre pressure monitoring system will have, with its reduction in carbon dioxide emissions. This will also be accompanied by a reduction in noise and sound pollution in general. New technologies will enable us to have safer, greener cars.